Opinion by
Gunther, J.,
The petitioner in this habeas corpus proceeding was charged in one bill of indictment with forgery and in the other with burglary, larceny and receiving stolen goods. He pleaded guilty to the first bill and was sentenced thereunder to a term of three and one-half to seven years. He also pleaded guilty to the third count of the second bill on the charge of receiv*195ing stolen goods and was sentenced thereunder, the term to run concurrently with the first sentence.
Two petitions for writ of habeas corpus were filed. The first alleges that he was improperly arrested and that the arresting officer assaulted him in an attempt to obtain a confession from him. The court below dismissed the petition on the ground that the allegations therein are not a proper subject for habeas corpus. Since the allegations of the petition have no bearing on the question of whether petitioner is at present being improperly or unlawfully detained, this is not a fit matter for habeas corpus and the court below properly dismissed the petition.
The second petition alleges, in effect, that petitioner received a double sentence and failed to sign the indictments. The court below dismissed this petition also by referring to the record. The record fully sustains the action of the court below. Each indictment is endorsed by petitioner, entering a plea of guilty to the first indictment and to the third count of the second indictment. Petitioner was represented by counsel at the time. The sentencing on the first bill and the third count of the second bill was proper. The record refutes petitioner’s allegations.
Order affirmed.